Citation Nr: 1332374	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Navy from January 1967 to October 1968 and had additional service with the Naval Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional medical inquiry warranted for several reasons.  The Veteran contends that the March 2012 VA examiner misunderstood his response as to when his hearing loss and tinnitus began.  See Veteran's VA Form 9, June 2013.  The March 2012 examiner noted that the Veteran "reported the tinnitus started about the same time as his high blood pressure in the early 1970s."  See March 2012 VA examination.  The Veteran contends that he told the examiner that "when [his] blood pressure rises the ringing in [his] ears becomes more intense."  Id.  He further stated that "[a]t no point did [he] say that [he] felt that [his] tinnitus was a result of [his] high blood pressure."  Id.  

The March 2012 examiner further noted that the Veteran "had normal auditory threshold at entrance."  However, the Veteran's January 1967 entrance examination indicated "high frequency hearing loss NCD" under the summary of defects and diagnoses section (number 74).  

In addition, the March 2012 examiner noted that "the [V]eteran's military occupation was not associated with high risk noise levels."  The Veteran's DD 214 indicates that his Navy Enlisted Classification (NEC)(the Navy's equivalent to the Army and Marine Corps military occupational specialty(MOS)) was "AG-7400" - aerographers mate.  The Duty MOS Exposure Listing lists aerographer's mate as having a low probability of noise exposure.  However, the Veteran was in receipt of the Meritorious Unit Commendation Ribbon.  The Ribbon was awarded to personnel of the Naval Magazine, Subic Bay who "test[ed] missiles and renovat[ed] ammunition."  See Meritorious Unit Commendation Citation, April 1968.

Finally, the Board finds that it is unclear whether the March 2012 examiner considered the fact that the Veteran's January 1967 audiological findings were recorded using American Standard Association (ASA) measurements and not International Standards Organization - American National Standards Institution (ISO-ANSI) units.  The Veteran's January 1967 audiogram revealed the following puretone thresholds, in decibels, converted into ISO-ANSI units:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
15
25

In addition, as the Veteran had Naval Reserve service, his complete Naval Reserve personnel records should be obtained on remand.

As the Veteran reported that his hearing loss and tinnitus began in 1966 prior to active duty, it should be clarified with him whether he is claiming that his disabilities are related to a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify whether he is claiming that his hearing loss and tinnitus disabilities are related to a period of Naval Reserve ACDUTRA and/or INACDUTRA and, if so, to provide the approximate dates of the applicable training period(s).

2.  Request the complete Naval Reserve personnel records pertaining to the Veteran that date from 1965 to 1971.  

If the Veteran asserts that hearing loss and/or tinnitus is related to a period of ACDUTRA/INACDUTRA, attempt to verify the reported dates through the appropriate channels, if the service personnel records do not verify such period(s) of service.

3.  After the above steps are complete, schedule the Veteran for an audiological examination to determine the nature, extent, onset and etiology of his bilateral hearing loss and tinnitus.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The VA examiner should also request from the Veteran an account of the approximate time frame in which he began to experience hearing loss and tinnitus.  

The examiner should provide an opinion as to the following questions:

a)  With respect to the left ear high frequency hearing loss that was noted at entry to active service in January 1967, was such hearing loss at least as likely as not aggravated (i.e., permanently increased in severity) during that period of service?

b)  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

c)  If a response above is negative, is it at least as likely as not (a probability of 50 percent or greater) that current left ear hearing loss began in or is related to active service, to include presumed excessive noise exposure therein.  Please provide a complete explanation for the opinion.

d)  Is it at least as likely as not (a probability of 50 percent or greater) that current right ear hearing loss began in or is related to active service, to include presumed excessive noise exposure therein.  Please provide a complete explanation for the opinion.

e)  Is it at least as likely as not (a probability of 50 percent or greater) that tinnitus began in or is related to active service to include presumed excessive noise exposure therein.  Please provide a complete explanation for the opinion.

f)  If the Veteran informed VA on remand or as part of the medical history taken by the examiner that his hearing loss and/or tinnitus are related to a period of Naval Reserve ACDUTRA or INACDUTRA, prior to active service, please also opine as to whether it is at least as likely as not (50 percent probability or greater probability) that the Veteran's hearing loss and/or tinnitus was incurred during such period of ACDUTRA due to an injury (including acoustic trauma) or disease therein or whether it was incurred during a period of INACDUTRA as a result of an injury (including acoustic trauma) therein.  Please provide a complete explanation for the opinion.

Regarding hearing loss, the examiner should consider the January 1967 in-service audiological findings as appropriately converted to ISO -ANSI measurements.




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
15
25

The examiner's attention is directed to the April 1968 Meritorious Unit Commendation Citation which shows that the Veteran's unit "test[ed] missiles and renovat[ed] ammunition."  

A complete rationale must be provided for the opinion.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


